internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil b scholarship program c related employer x number y dollars dollar amount dear you received advance approval for your grant making programs on date under these programs you operated an employee scholarship program and a community scholarship program you are revising your employee scholarship grant-making program and are now requesting advance approval of your revised grant making procedures this approval is required because you are a private_foundation that is exempt from federal_income_tax our determinatio11 we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you operate an employer-related scholarship program called b you will be awarding up to x annual scholarship grants to dependent_children of current full-time employees of c each grant will be in the range of y dollars and is not renewable the scholarship must be used by the recipient at a post-secondary education at either a two-year or four-year institution of higher learning described in sec_170 of the internal_revenue_code_of_1986 as amended the code letter catalog number 58264e furthermore the award must be used only for tuition fees books and supplies required for courses of instruction recipients are free to pursue any course of study at a qualified educational_institution there is no commitment understanding or obligation conditional or unconditional suggesting that the course of study undertaken by the grant recipient is for the benefit of c a scholarship grant is made for the exclusive purpose of assisting the recipient in obtaining an education solely for the recipient's personal benefit there is no express or implied obligation that a scholarship recipient renders any future employment services to you or c once awarded the scholarship will not be revoked due to termination of an employee of c regardless of the reason for termination to be eligible for a scholarship grant a recipient must be a dependent_child of a full-time_employee of c a full time employee is any employee who has completed one year_of_service at the time his or her dependent_child files an application_for a grant and works a minimum of hours per week the grants are made available to children of all full-time employees without regard to the employee's position services or duties you will provide information about b to the employees of c by direct mailings company newsletters bulletin boards and meetings at the work locations of c dependents of eligible employees will be invited to submit applications which are available from c's human resource department you will rank the applicants who have demonstrated academic achievement and extracurricular participation and leadership as follows a gpa on a scale b work experience while attending school c community volunteer activities d extracurricular activities you will apply a ranking formula with the most emphasis placed on gpa and then present the ranked list to your board without the need for a separate scholarship committee you will award the scholarships solely based on the rankings with no variation no subjective criteria will be used and there are no limitations or restrictions in the selection process based upon race creed color religion national heritage geographical residence or employment location or the employment position of the employee your officers employees and directors may not derive either directly or indirectly any personal benefit from grants awarded by you accordingly scholarship aid shall not be given to an applicant who is a disqualified_person with respect to you as defined in sec_4946 of the internal_revenue_code the awards will be granted for the fall semester and will be made payable jointly to the recipient and the educational_institution the educational_institution will be required to letter catalog number 58264e acknowledge in writing that the scholarship award can be used only for tuition fees books or supplies and must be attested to by an appropriate_official of the educational_institution additionally within one semester of the use of the scholarship funds all scholarship recipients will be required to account to you and describe the manner in which the grant was expended upon reviewing the acknowledgements of the educational institutions and the accountings you will seek recovery_of any misused funds if there are variances from the intended usage any recovered monies will be utilized for future scholarship grants although you expect to make x scholarship grants each year the grants in any year will not exceed of the number of eligible children of employees of c who were i eligible ii applicants for such grants and iii considered or of the number of eligible children of employees of c who can be shown to be eligible for grants whether or not they submitted an application in that year basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or letter catalog number 58264e the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees' children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58264e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter catalog number 58264e
